—Judgment, Supreme Court, New York County (Stephen Crane, J.), entered August 27, 1998, which denied petitioners’ application pursuant to CPLR article 78 challenging the validity of Police Sergeants Examination 1528 administered on October 16, 1993, and dismissed the petition, unanimously affirmed, without costs.
Respondents determined that the results of the subject exam were not compromised by cheating. An investigation thoroughly addressed and rejected petitioners’ allegation that a certain individual had illegally obtained the exam before it was administered. Nothing in the record warrants judicial rejection of respondents’ determination as irrational. Concur—Nardelli, J. P., Tom, Mazzarelli, Ellerin and Friedman, JJ.